UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6555



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENT L. JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-721, CA-98-1701)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kent L. Johnson, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kent Johnson appeals from the district court’s order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   Johnson claimed that his attorney was ineffective for

failing to inform him of the safety valve provision set forth in

U.S. Sentencing Guidelines Manual § 5C1.2 (1997).   Because Johnson

did not meet the five criteria to establish eligibility under the

safety valve provision, he cannot show that he was prejudiced by

his attorney’s failure to inform him of the provision. See Strick-

land v. Washington, 466 U.S. 668 (1984).    Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2